PER CURIAM.
The State of Georgia, Gwinnett County, the Atlanta Regional Commission, and the City of Gainesville appeal an order of abatement. The district court abated and administratively closed this case, pending final judgment in Alabama v. U.S. Corps of Engineers, No. CV-90-H-01331-E, a substantially similar case proceeding before the United States District Court for the Northern District of Alabama.
We review the district court’s decision to abate on abstention grounds for abuse of discretion. See Ambrosia Coal and Constr. Co. v. Morales, 368 F.3d 1320, 1332 (11th Cir.2004). Seeing none, we AFFIRM the abatement.
AFFIRMED.